United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1213
                                   ___________

Anthony R. West,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
T. C. Outlaw, Warden,                   *
FCI - Forrest City,                     * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: July 6, 2010
                                Filed: July 9, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Anthony Ray West appeals the district court’s1 dismissal without prejudice of
his 28 U.S.C. § 2241 petition. Having carefully reviewed the record and considered
West’s arguments, we conclude that dismissal was proper for the reasons stated by the




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
district court, and that the arguments raised on appeal provide no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-